Citation Nr: 1044622	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-24 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extension of a temporary total 
convalescence rating for right shoulder disability beyond May 1, 
2006 under the provisions of 38 C.F.R. § 4.30. 

2.  Entitlement to special monthly compensation based on the need 
for the aid and attendance of another person or based on being 
housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 
1980 and from February 1981 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Columbia, South Carolina, 
RO.  By a rating action in May 2006, the RO assigned a 100 
percent temporary total rating for avascular necrosis of the 
right shoulder, status post total shoulder arthroplasty, 
effective from March 7, 2006.  Subsequently, in an August 2006 
rating action, the RO denied the Veteran's claim of entitlement 
to special monthly compensation based on aid and attendance or 
housebound status.  

On October 21, 2008, the Veteran and his wife appeared and 
offered testimony at a hearing before the undersigned Veterans 
Law Judge sitting at the RO.  A transcript of the hearing is of 
record.  At the hearing, the Veteran withdrew from appeal a claim 
of entitlement to a higher schedular rating for avascular 
necrosis of the right shoulder, status post total shoulder 
arthroplasty.  

In a statement dated in September 2010, the Veteran raised 
multiple claims.  Those issues have not been developed for 
appellate review and are referred to the agency of original 
jurisdiction (AOJ) for appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) (noting that the Board does not have 
jurisdiction of issues not yet adjudicated by the AOJ).  

The issue of entitlement to special monthly compensation based on 
the need for the aid and attendance of another person or based on 
being housebound is addressed in the remand portion of the 
decision below.  


FINDINGS OF FACT

1.  Service connection is in effect for avascular necrosis of the 
right shoulder humeral head, status post total shoulder 
arthroplasty.  

2.  The Veteran underwent right shoulder surgery on March 7, 
2006, which surgery included adjustment to previous arthroplasty; 
he was discharged the same day.  

3.  The RO assigned a temporary total rating for convalescence 
under 38 C.F.R. § 4.30, from March 7, 2006 through April 30, 
2006.  

4.  Physical therapy notes dated March 2006 through March 2007 
indicate that the Veteran continued to attend physical therapy 
sessions for significant postoperative problems with pain, right 
upper extremity weakness, tightness, and limitation of motion.  

5.  It is as likely as not that the Veteran experienced severe 
postoperative residuals of the right shoulder surgery through 
March 31, 2007.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for an extension of a temporary total rating for convalescence 
are met through March 31, 2007.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2010); 38 C.F.R. §§ 3.102, 3.159, 
4.30 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All relevant facts regarding the issue decided herein have been 
properly developed and no further assistance to the Veteran is 
required in order to comply with the duty to notify and assist.  
A review of the claims file reveals that the development 
conducted by VA in this case fully meets the requirements of 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran maintains that his right shoulder surgery in March 
2006 necessitated at least one full year of convalescence 
following the surgery.  An RO rating decision dated May 2006 
determined, however, that a temporary total evaluation of 100 
percent was only necessary for a one-month period following the 
March 2006 surgery.  In that decision, the RO assigned a 
temporary total rating for the removal of osteolytic cyst from 
the right shoulder around the glenoid component, effective March 
7, 2006 through April 30, 2006.  

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first day 
of the month following hospital discharge when treatment of a 
service-connected disability results in (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body case, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight- bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  An extension of 1, 2, or 3 months 
beyond the initial 3 months may be granted and extensions of 1 or 
more months up to 6 months beyond the initial 6 months period may 
be made, upon approval of the Veterans Service Center Manager.  
38 C.F.R. § 4.30.  

Submitted in support of the claim was an operative report from 
Roper Hospital, which shows that the Veteran was admitted to the 
hospital on March 7, 2006, with a diagnosis of failed right total 
shoulder arthroplasty with loose glenoid compartment, osteolysis 
right scapula, glenoid, osteolysis right proximal humerus, and 
pain in the right shoulder.  He underwent removal of foreign body 
in the right shoulder, deep glenoid component and cement.  The 
Veteran tolerated the procedure well and was sent to the recovery 
room in stable condition.  

Received in July 2006 were treatment reports from Dr. Richard J. 
Friedman dated from March 2006 through June 2006.  These records 
show that the Veteran received follow-up evaluation and treatment 
for his right shoulder disorder; his treatment included physical 
therapy.  During a clinical visit in June 2006, it was noted that 
the Veteran was 3 months following removal of his loose glenoid 
component and bone grafting of the osteolytic lesions in the 
humerus and glenoid.  He had had reasonable pain relief and was 
making slow but steady progress with physical therapy.  On 
examination, the Veteran was able to elevate the arm up to 90 
degrees, and passively to 130 degrees.  He had 30 degrees of 
external rotation and internal rotation to the L3 level but 
marked weakness of the subscapula.  The examiner stated that the 
Veteran will continue working with the therapy for strengthening 
exercise.  In a treatment note from Dr. Friedman, dated June 15, 
2006, it was noted that the Veteran required motorized door on 
his vehicle to open and retrieve his motorized wheelchair as he 
cannot stretch his arms.  

On the occasion of a VA examination in July 2006, it was noted 
that the Veteran had been in physical therapy since the surgery 
which initially helped improve his mobility, but his mobility and 
pain had worsened in recent months, especially with attempted 
overhead use.  He complained of pain with all movement and pain 
trying to sleep on either side.  His pain was treated with 
morphine 100 mg in the morning and 60 mg slow release at night.  
This helped most of the time but he still had significant 
breakthrough pain.  It was also noted that he was still being 
followed by orthopedics with the final outcome yet undetermined.  
He was able to accomplish some activities of daily living for 
himself, but he could not put on a shirt by himself and he could 
not wash his armpits or the top of his head or his back, and he 
could not cut his meat at the table though he can get it from his 
plate to his mouth once someone else cuts it for him.  He can 
accomplish toilet duties with difficulty.  The impression was 
second arthroplasty of the right shoulder with very 
unsatisfactory convalescence consisting of persistent significant 
pain and very poor functional use of the arm.  Pain was constant 
rather than with flare-ups.  

During a clinical session with an occupational therapist in 
November 2006, it was noted that the Veteran had difficulty 
donning/doffing upper extremity clothing.  He had made several 
adaptations including purchasing clothing a size larger.  The 
examiner observed that the Veteran had significant bilateral 
shoulder limitations that affected his abilities to dress 
himself.  The examiner stated that the Veteran would continue to 
require assistance donning/doffing button-down-type shirts as his 
shoulder limitations do not lend themselves to technique 
adaptations.  

The Veteran was seen at a VA orthopedic clinic in March 2007 for 
evaluation of shoulder pain.  It was noted that the Veteran had 
been seen by several doctors, both at the VA and in the community 
regarding his bilateral shoulder pain.  He had had multiple 
revisions.  It was noted that he has significant limitations in 
range of motion resulting in severe difficulty in activities of 
daily living.  The examiner noted that the Veteran could not 
raise his arms above the level of his shoulders.  He had 
approximately90 degrees of forward flexion making it very 
difficult for him to conduct any overhead activity.  The examiner 
stated that, while the Veteran would like to have something done 
about this, he does realize that with multiple revisions and 
significant bone loss that this was unlikely and that 
accommodation needed to be made for his handicap, and physical 
therapy needed to be continued to help him maintain the limited 
function he has.  On examination of the right shoulder, the 
internal rotation was 0 degrees.  He had approximately 5 degrees 
of external rotation at neutral.  He had approximately 90 degrees 
of abduction and about 60 degrees of active forward flexion.  
Supraspinatus strength was 4/5.  The assessment was history of 
avascular necrosis with history of multiple joint replacements.  
The doctor noted that the Veteran had been advised to continue 
physical therapy.  It was noted that "unfortunately, he has 
significantly decreased range of motion that makes it hard to do 
his activities of daily living."  

Received in July 2007 were physical therapy notes from Nova Care 
Rehabilitation, dated from March 2006 to March 2007, which show 
that the Veteran continued to attend physical therapy sessions 
for his right upper extremity weakness, tightness, and limitation 
of right shoulder motion.  During a therapy session in August 
2006, the Veteran complained of clicking in the shoulder with 
movement and pinching in the anterior shoulder.  The therapist 
noted that the Veteran had not made any progress with range of 
motion, minimal gains with strengthening.  Rehabilitation 
potential was noted to be fair.  On reevaluation on March 23, 
2007, he complained of pain with locking of the shoulder; he 
described an inability to move the right upper extremity.  The 
therapist noted that the Veteran had met one of the five 
functional goals.  The Veteran reported increased strength with 
functional activities; however, his pain level had remained 
unchanged.  When seen in May 2007, it was noted that the pain 
remained unchanged; however, the Veteran had increased muscle 
strength in the right upper extremity.  It was felt that the 
Veteran had met a plateau with therapy.  He was discharged from 
the physical therapy program; he was instructed on a home 
exercise program.  

The evidence indicates that the Veteran continued to experience 
post-surgical right upper extremity weakness, tightness, and 
pain, and severe limitation of right shoulder motion, until at 
least March 31, 2007.  During a VA examination in July 2006, the 
impression was second arthroplasty of the right shoulder with 
very unsatisfactory convalescence consisting of persistent 
significant pain and very poor functional use of the arm.  Pain 
was constant rather than with flare-ups.  The evidence reflects 
that the Veteran required physical therapy due to severe 
residuals from his right shoulder surgery until at least March 
31, 2007.  Subsequent to this date, his medical records reveal 
that the residuals of the total shoulder arthroplasty had 
improved and that he did not require further physical therapy.  
Resolving reasonable doubt in the Veteran's favor, extension of 
the temporary total rating based upon convalescence from a March 
2006 right shoulder surgery is granted through March 31, 2007.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.  


ORDER

An extension of the temporary total disability rating based on 
the need for convalescence from a March 2006 right shoulder 
surgery is granted through March 31, 2007, subject to the 
regulations governing the payment of monetary benefits.  




REMAND

The Veteran contends that he is entitled to special monthly 
compensation (SMC) based on a need for regular aid and attendance 
due to service-connected shoulder disorders, hip disorders, and 
knee disorders.  The Veteran maintains that he has difficulty 
moving around and requires another's assistance in performing 
activities of daily living (ADL).  

SMC is payable at a specified rate if a veteran, as the result of 
service-connected disability, is in need of regular aid and 
attendance of another person.  Need for aid and attendance means 
helplessness or reflects a state of being so nearly helpless as 
to require the regular aid and attendance of another person.  A 
veteran will be considered to be in need of regular aid and 
attendance if he or she is blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
if the veteran is a patient in a nursing home because of mental 
or physical incapacity; or if the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a).  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2010).  

The following will be accorded consideration in determining the 
need for regular aid and attendance:  inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his or her daily environment.  "Bedridden" 
will be a proper basis for the determination.  See 38 C.F.R. 
§ 3.352(a) (2010).  

A veteran will be found to be bedridden if the condition actually 
requires that he remain in bed, but not if he voluntarily stays 
in bed or if a physician merely recommends bed rest. It is not 
required that all of the disabling conditions noted above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the Veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would require 
him or her to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  Id.  

The record reflects that the Veteran's service-connected 
disabilities consist of:  (1) avascular necrosis, left shoulder, 
status post total arthroplasty, evaluated as 60 percent 
disabling; (2) avascular necrosis, right shoulder, status post 
total shoulder arthroplasty, evaluated as 50 percent disabling; 
(3) avascular necrosis, left hip, status post total hip 
arthroplasty with revision, evaluated as 50 percent disabling; 
(4) avascular necrosis, right hip, status post core 
decompression, evaluated as 30 percent disabling; (5) status post 
right knee meniscectomy, evaluated as 10 percent disabling; (6) 
residuals, left knee meniscal tear, evaluated as 10 percent 
disabling; (7) avascular necrosis, right ankle, evaluated as 10 
percent disabling; (8) and fibromyalgia to include sleep 
deprivation, and septotectomy for deviated nasal septum, each 
evaluated as 0 percent disabling.  

The evidence of record shows that the Veteran has significant 
limitations due to his service-connected right shoulder disorder.  
Significantly, following a VA examination in July 2006, the 
impression was second arthroplasty of the right shoulder with 
very unsatisfactory convalescence consisting of persistent 
significant pain and very poor functional use of the arm.  
Subsequently, in March 2007, a VA examiner stated that the 
assessment was history of avascular necrosis with history of 
multiple joint replacements.  The doctor noted that the Veteran 
had been advised to continue physical therapy.  It was noted that 
"unfortunately, he has significantly decreased range of motion 
that makes it hard to do his activities of daily living."  

On the occasion of a VA examination in June 2007, the Veteran 
indicated that he was unable to cut his own meat or comb his 
hair, unable to tuck in his shirt or tighten his belt.  He was 
unable to put on his shoes and socks or reach above his head.  He 
does feed himself with his left hand.  He maneuvers his electric 
scooter using his right hand.  He was able to toilet himself, 
although with difficulty.  He was unable to put on button-down 
shirts because he was unable to move his arms back to do that.  
He had pain all day every day.  He had some fine motor 
manipulation of both hands and can grasp things with both hands.  
The examiner stated that the Veteran did not meet the criteria 
for loss of use of an upper extremity.  

During the personal hearing in October 2008, the Veteran 
indicated that his hips and shoulder have collapsed; as a result, 
he is in a wheelchair issued by VA.  The Veteran explained that 
he was unable to perform anything that requires the use of his 
arms bilaterally.  He further stated that although he can raise 
his arms to face and shoulder level, his disability has 
progressively worsened.  The Veteran reported difficulty washing, 
especially under his arms; he also reported difficulty dressing.  
The Veteran stated that he used to be very active; however, he is 
currently unable to do any physical activities.  The Veteran's 
wife testified that it was a struggle even getting him out of 
bed.  She noted that her son helps her take care of the Veteran.  
The Veteran's wife indicates that she has to protect him from the 
hazards of daily living.  

In light of the foregoing evidence, the Board finds that there is 
insufficient evidence of record to make a decision on the claim 
for SMC.  Although the Veteran has provided medical evidence 
demonstrating significant limitations in his functions, the July 
2006 and June 2007 VA examiners did not specifically address 
whether the Veteran's service-connected disabilities combine to 
cause the Veteran to be in need of regular aid and attendance, or 
left him substantially confined to his house.  Therefore, an 
examination is required to evaluate the Veteran's current need 
for regular aid and attendance of another person or by reason of 
being housebound.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) 
(4); see Caffrey v. Brown, 6 Vet. App. 377 (1994); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

To ensure that VA has met its duty to assist in developing the 
facts pertinent to this claim on appeal and to afford full 
procedural due process, the case is REMANDED to the AOJ for the 
following actions: 

1.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature of limitations caused by the 
Veteran's service-connected disabilities.  
A VA Form 21-2680 (Examination for 
Housebound Status or Permanent Need for 
Regular Aid and Attendance), or a 
substantively similar alternative, should 
be completed as part of his examination.  
The claims folder must be made available to 
the examiner and all indicated tests or 
studies should be accomplished.  The 
examiner is to address the following, 
keeping in mind that only the effects of 
service-connected disability are to 
considered:

(a) whether the Veteran requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the appellant is 
able to dress or undress himself, to keep 
himself ordinarily clean and presentable; 
to feed himself, or to attend to the wants 
of nature, and, if so, why;

(b) whether the Veteran requires the 
assistance of another in protecting himself 
from the ordinary hazards of daily living, 
and, if so, why;

(c) whether the Veteran is restricted to 
his home or the immediate vicinity thereof, 
if so, why.

2.  The AOJ must ensure that all requested 
actions have been accomplished.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate 
the Veteran's claim for special monthly 
compensation based on the need for regular 
aid and attendance or by reason of being 
housebound on the basis of all evidence of 
record and all applicable laws and 
regulations.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


